DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the vehicle" in claim 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 3 has been cancelled. For purposes of this action, claim 9 will be interpreted to depend from claim 1. Appropriate correction is required.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 13-21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Japanese Patent Pub. No. 2010-268664A) in view of Kim (U.S. Patent Pub. 2012/0280575).
In regards to claim 1, Ichikawa discloses a vehicle comprising:
a secondary battery (See Fig. 1, battery 150);
a power receiver configured to generate electric power above a predetermined value by using an electromagnetic wave, received from a power transmitter enabled to send a frequency of the electromagnetic wave in a frequency within a power generation band in which the power receiver has an increased power generation efficiency (See Fig. 1, coil 12; inherently the coil has a resonant frequency range at which it receives power more efficiently; see also 0028-
a charger configured to charge the secondary battery by using the electric power generated by the power receiver (See Fig. 1, rectifier 130 and DC converter 140 map to this);
a heat generator configured to generate heat above a predetermined value by using an electromagnetic wave, received from the power transmitter, of a frequency within a heat generation frequency band, the heat generation frequency band being a partial overlap with the power generation frequency band, (See Para 0040, apparatus 400 has electromagnetic wave absorber 405 so it can warm by the electromagnetic field, inherently it has its own band of frequencies discussed more below; see also 0032 and 0091-0092 “Specifically it is judged whether the temperature rise judgment part 510 has the temperature T lower than the reference value t1 relevant to the atmospheric temperature which received the input” showing that the heat generator is configured to heat above a predetermined value);

a battery pack configured to accommodate the battery and the heat generator, and arranged at a space of the vehicle such that a coil of the power receiver coil faces a coil of the power transmitter (See again 0040: An apparatus which needs a temperature rise, an oil pan mechanism a cooling channel, an accumulating electricity device, a catalyst device, are contained for example”, so if there is a battery inside apparatus 400, then apparatus 405 maps to 
and a controller (Vehicle ECU 180) configured to change the frequency among frequencies including:
A first frequency in an overlapping band of the power generation band and the heat generation band,
And a second frequency in just the heat generation band (See Ichikawa, 0068 “In the above, although described about the case where the temperature rise of the apparatus 400 is carried out by the leakage electromagnetic field at the time of charging the accumulating electricity device 150, it is not indispensable to charge the accumulating electricity device 150. That is, it is good also as composition which generates an electromagnetic field from the feeder system 200 only for the purpose of the thing which carry out the temperature rise of the apparatus 400, and which is considered as the task of a heater so to speak. For example, after changing into the state where change into the state where operation of DC to DC converter 140 was stopped, and stop the charge to the accumulating electricity device 150, or electromagnetic resonance is not made to cause as the inductance of the secondary self resonance coil 110 can be changed.  By performing electric supply from the feeder system 200, the above-mentioned composition is realizable” – (Examiner understands this as the system will operate at a first frequency where both the charging coil and the heating apparatus both receive power from the electromagnetic wave, but the controller will detune the frequency of the coil to one where only the heating apparatus is energized).
Ichikawa does not explicitly disclose that the controller has the transmitter change to a frequency just in the power generation band. However, this would be an obvious modification to 
 In regards to instructing the transmitter to change frequencies, a person of ordinary skill in the art would recognize that in Ichikawa, both the coil and the heater inherently have their own band of resonant frequencies, and Ichikawa teaches having the coil tuned in such a way that the bands of the heater and the coil overlap and both simultaneously receive power sent by the transmitter at a key resonant frequency; and that the coil can be detuned such that only the heater receives power at that key resonant frequency. A person of ordinary skill in the art would recognize that this is not the only way to achieve selective powering of the coil and the heating device through resonance; another known technique would be to have the coil and the second receiving frequency at separate bands, and switching the frequency of the transmitter  to selectively operate between those bands as evidenced by Kim (See Kim, Fig. 8 and 0007-0014; showing that in order to provide power to multiple devices, the transmitter is configured to determine the resonant frequency of each device either by calculation or simple data reception and then transmit sequentially on each frequency in order to provide said power).  Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches both having the heater and the coil on the same frequency for a shared heating and charging function and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.  
Further, to select a band wherein only the charger is activated and not the heater would simply be an obvious modification of Ichikawa itself. One of ordinary skill in the art would recognize that in Ichikawa, there are two states disclosed, one where the heater and the coil share 

In regards to claims 7 and 9, Ichikawa does not explicitly disclose the battery temperature-raising unit includes a plurality of the heat generators having different heat generation bands, each of the heat generators serving as the heat source. However, this would be obvious in light of Ichikawa.
Ichikawa does disclose that the battery temperature-raising unit includes a plurality of heat generators, serving as the heat source (See 0040, “The apparatus 400 shows the apparatus which is mounted on vehicles and which needs a temperature rise in the gross. An apparatus which needs a temperature rise, an oil pan mechanism, a cooling channel, an accumulating electricity device, a catalyst device, etc. are contained for example” each of these different systems would require a different apparatus 400). Again, Ichikawa teaches having different resonant bands allows for selective powering of devices (See Ichikawa, 0068).  Therefore, a person of ordinary skill in the art would recognize that designing the plurality of heat generators in Ichikawa have to different generation bands would have the obvious benefit of allowing the selective powering of the heating devices.


a power transmitter configured to transmit an electromagnetic wave to the vehicle (Transmitter coil 240);
 and a controller (260), configured to transmit an electromagnetic wave in accordance with temperature information of a battery in a battery pack installed in the vehicle, the battery pack configured to accommodate the battery and a heat generator configured to generate heat  above a predetermined value by using the electromagnetic wave, the battery pack arranged at a space of the vehicle such that a coil of a power receiver faces a coil of the power transmitter (See 0032 and 0091-0092 “Specifically it is judged whether the temperature rise judgment part 510 has the temperature T lower than the reference value t1 relevant to the atmospheric temperature which received the input” showing that the heat generator is configured to heat above a predetermined value; see also 0040: An apparatus which needs a temperature rise, an oil pan mechanism a cooling channel, an accumulating electricity device, a catalyst device, are contained for example”, so if there is a battery inside apparatus 400, then apparatus 405 maps to the battery temperature raising unit; see also Figure 1, the receiving coil 110 faces the transmitting coil 225)
sending a first frequency in an overlapping frequency band of a power generation band and a heat generation band (See Ichikawa, 0068 “In the above, although described about the case where the temperature rise of the apparatus 400 is carried out by the leakage electromagnetic field at the time of charging the accumulating electricity device 150, it is not indispensable to charge the accumulating electricity device 150. That is, it is good also as composition which 
Ichikawa does not disclose that the controller is configured to change a frequency of the electromagnetic wave in accordance with temperature information of a battery installed in the vehicle, the temperature information received from the vehicle, wherein the controller is configured to change the frequency from among frequencies including:
a first frequency in an overlapping band of a power generation band and a heat
generation band, and a second frequency in the power generation band except the overlapping band.
However, this would be an obvious modification to the system of Ichikawa a person of ordinary skill in the art at the time the invention was filed in light of art like Kim.
 In regards to instructing the transmitter to change frequencies, a person of ordinary skill in the art would recognize that in Ichikawa, both the coil and the heater inherently have their own band of resonant frequencies, and Ichikawa teaches having the coil tuned in such a way that the bands of the heater and the coil overlap and both simultaneously receive power sent by the 
Further, to select a band wherein only the charger is activated and not the heater would simply be an obvious modification of Ichikawa itself. One of ordinary skill in the art would recognize that in Ichikawa, there are two states disclosed, one where the heater and the coil share a resonance frequency, and one where they do not. Ichikawa further discloses that in the state of where the charger and the heater do not share a resonance frequency, broadcasting on the heater’s frequency provides power to the heater, and not the charger.   One of ordinary skill in the art would recognize that implicitly, in Ichikawa one could also broadcast on the charger’s frequency to provide power to the charger, and not the heater.  This would have the obvious 

In regards to claim 14, Ichikawa does not explicitly disclose the controller sets the frequency in accordance with the temperature information and state-of-charge information of the battery obtained from the vehicle, the battery being installed in the vehicle and configured to be charged by using the electromagnetic wave.
However, again, this would be an obvious modification of the device of Ichikawa in light of art like Kim.  Ichikawa discloses that the system of Ichikawa will control the transmission in accordance of the temperature information and the state-of-charge information of the battery obtained from the vehicle, the battery being installed in the vehicle and configured to be charged by using the electromagnetic wave (See 0068, which states that  the system will determine whether the battery is full and detunes the charging coil,  which is controlling charging accordance to state of charging, 0091 showing the temp sensor of the vehicle determining whether the battery needs heating).  One of ordinary skill in the art would recognize that an alternate way of controlling the transmission would be by switching the frequency of the transmitter  to selectively operate between those bands as evidenced by Kim (See Kim, Fig. 8 and 0007-0014; showing that in order to provide power to multiple devices, the transmitter is configured to determine the resonant frequency of each device either by calculation or simple data reception and then transmit sequentially on each frequency in order to provide said power).
Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches both having the heater and the coil on the same frequency for a shared heating and charging function and on different frequencies for selective powering of the heater, 

In regards to claim 15, Ichikawa does disclose after charging of the battery is completed, the controller causes the power transmitter to transmit the electromagnetic wave having a frequency allowing a heat generator to generate heat in accordance with the temperature information, the heat generator being configured to receive the electromagnetic wave to generate heat and being used as a heat source by a battery temperature raising unit included in the vehicle to raise temperature of the battery (See again, Ichikawa 0068).


In regards to claim 17, Ichikawa does not explicitly disclose  the controller switches the frequency of the electromagnetic wave transmitted by the power transmitter in accordance with temperature information of the battery heated by the heat generator where there is the part of the power generation band and heat generation band that does not overlap and the other part the power generation band and heat generation band that does overlap, and wherein the controller instructs the power transmitter to change the frequency of the transmitted electromagnetic wave from among the frequencies including the first and second frequency to switch between charging and heating the battery.
However, again, this would be an obvious modification of the device of Ichikawa in light of art like Kim.  Ichikawa discloses that the system of Ichikawa will control the transmission in accordance of the temperature information and the state-of-charge information of the battery obtained from the vehicle, the battery being installed in the vehicle and configured to be charged 
Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches both having the heater and the coil on the same frequency for a shared heating and charging function and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

In regards to claims 18-20, Ichikawa does not explicitly disclose charging and temperature raising of the battery is selectively performed by the controller switching or changing the frequency of the electromagnetic wave in accordance with temperature information from the battery.
However, again, this would be an obvious modification of the device of Ichikawa in light of art like Kim.  Ichikawa discloses that the system of Ichikawa will control the transmission in accordance of the temperature information and the state-of-charge information of the battery obtained from the vehicle, the battery being installed in the vehicle and configured to be charged 
Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches activating the heater based on the temperature of the battery and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

In regards to claim 21, Ichikawa does disclose that the controller is configured to cause the power transmitter to start transmitting an electromagnetic wave having the first frequency, when the temperature of the battery is lower than or equal to a first value (See 0068, which states that  the system will disclose that the system will charge on a frequency that powers both the charger and the heater,  and 0091 showing the temp sensor of the vehicle determining whether the battery needs heating, which in turn determines whether the transmitter transmits).



Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Japanese Patent Pub. No. 2010-268664A) in view of Kim (U.S. Patent Pub. 2012/0280575) as applied to claim 3 above, and further in view of Watts (U.S. Patent Pub. No. 2017/0245679).
In regards to claim 5, Ichikawa does not explicitly disclose that the sheet like heat generator is obtained by forming an aluminum film on a polyethylene terephthalate film.
However, Watts shows that this is a known method and composition of wireless heat generators (See Watts, 0009, “In a more complex form, some embodiments are a layered, and can be comprised of a printed (e.g., screen printed) system potentially including: a printed or etched conductor, for example silver inks, copper oxide inks, carbon inks, copper foil, silver foil, gold foil, aluminum foil, iron foil, iron oxide foil, or copper oxide foil, serving as a receiving antenna, seated on a substrate (e.g., polyethylene terephthalate (PET), polyimide (KAPTON), polyethylene (PE), low density polyethylene (LDPE), or high density polyethylene (HDPE)),” , emphasis added by Examiner).
Ichikawa and Watts are analogous art in the field of wirelessly powered heating systems.  It would have been obvious to a person of ordinary skill in the art that the heating sheet of Ichikawa could be comprised of aluminum on PET like Watts discloses for the purpose of allowing layering and adhesion to surfaces as disclosed by Watts (0009).


Ichikawa does disclose that the battery temperature-raising unit includes a plurality of heat generators, serving as the heat source (See 0040, “The apparatus 400 shows the apparatus which is mounted on vehicles and which needs a temperature rise in the gross. An apparatus which needs a temperature rise, an oil pan mechanism, a cooling channel, an accumulating electricity device, a catalyst device, etc. are contained for example” each of these different systems would require a different apparatus 400). And again, Ichikawa teaches having different resonant bands allows for selective powering of devices (See Ichikawa, 0068).  Therefore, a person of ordinary skill in the art would recognize that designing the plurality of heat generators in Ichikawa have to different generation bands would have the obvious benefit of allowing the selective powering of the heating devices.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (Japanese Patent Pub. No. 2010-268664A) in view of Kim (U.S. Patent Pub. 2012/0280575) as applied to claims 17, 1 and 20 respectively above, and further in view of Murata et al. (U.S. Patent Pub. No. 2017/0136900).
In regards to claim 22 Ichikawa does not disclose the controller is configured to change the frequency from the first frequency to the second frequency, when the temperature of the battery is higher than the first value.

Ichikawa and Murata are analogous art in the field of wireless vehicle charging systems with wireless heating systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Ichikawa which can engage on exclusive charging and heating frequencies (See again, Ichikawa 0068), to disengage from a heating frequency when the temperature of the battery is above a threshold like in Murata for the benefit of preventing damage to the battery by overheating.

In regards to claim 23, Ichikawa does not disclose that the controller is configured to change the frequency from the second frequency to a third frequency in the heat generation band except the overlapping band, when completion of charging of the battery is detected and the temperature of the battery is lower than or equal to the first value.

Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches activating the heater based on the temperature of the battery and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

In regards to claim 24, Ichikawa does not disclose the controller is configured to cause the power transmitter to start transmitting an electromagnetic wave having the second frequency, when the temperature of the battery is higher than the first value.

Ichikawa and Murata are analogous art in the field of wireless vehicle charging systems with wireless heating systems.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Ichikawa which can engage on exclusive charging and heating frequencies (See again, Ichikawa 0068), to disengage from a heating frequency when the temperature of the battery is above a threshold like in Murata for the benefit of preventing damage to the battery by overheating.

In regards to claim 25, Ichikawa does not explicitly disclose wherein the controller is configured to change the frequency from the second frequency to the first frequency, when the temperature of the battery is lower than the first value.

Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches activating the heater based on the temperature of the battery and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

In regards to claim 26, Ichikawa does not disclose that the controller is configured to change the frequency from the second frequency to a third frequency in the heat generation band except the overlapping band, when completion of charging of the battery is detected and the temperature of the battery is lower than or equal to the first value.

Therefore, a person of ordinary skill would recognize that they could modify Ichikawa, which again, teaches activating the heater based on the temperature of the battery and on different frequencies for selective powering of the heater, to vary the frequency on the transmitter end rather than on the receiving end, like in Kim, for the obvious benefit of reducing the complexity of the receiving circuit.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ichikawa et al. (Japanese Patent Pub. No. 2010-268664A) in view of Kim (U.S. Patent Pub. 2012/0280575) as applied to claim 1 above, and further in view of Hsu (U.S. Patent Pub. No. 2016/0149176).

However, this would be an obvious modification of the heating sheet of Ichikawa in light of art like Hsu.  Hsu discloses a device with a battery pack and a heat generator wherein the heat generator has a variable (or partially increasing) thickness that increases efficiency of raising the temperature of the battery (See Hsu, Fig. 3 reproduced below, 0017 and 0022, the device has heat generator 400 and then aluminum heating sheet 500 to evenly spread the heat generated by the heat generator.  From Fig. 3, it is clear that the heating sheet has increasing thickness at portions in order to contour the sheet around the device)

    PNG
    media_image1.png
    523
    744
    media_image1.png
    Greyscale

Ichikawa and Hsu are analogous art in the field of battery charging systems with heating elements.  It would have been obvious to a person of ordinary skill in the art at the time the .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
First, Applicant has argued that the prior art does not disclose “A battery pack configured to accommodate the battery and the heat generator, and arranged at a space of the vehicle such that a coil of the power receiver faces a coil of the power transmitter. As noted in the rejection above, Ichikawa does in fact disclose this feature; at paragraph 0040 of Ichikawa, apparatus 400 is defined as many potential different devices including “an accumulating electricity device”, aka a battery, making 400 a battery pack that accommodates both said battery and heat generator 405 which is comprises a side of said apparatus.  As one can see from Fig. 1, the power receiving coil 110 still faces the power transmitting coil 225, and therefore this limitation is met by the prior art of Ichikawa. 
Second, Applicant has argued that Kim does not switch frequencies related to such specific bands.  Examiner agrees in part, but rejects that this is beyond the scope of Kim.  While Kim does not specifically teach switching between a “heat generation band” and a “power supplying band”, this is not what Kim is relied upon for in the rejection. Instead rather, since Ichikawa already teaches having a heat generation band and a power generation band, Kim is relied upon to show that it is known in the art already to target different specific frequencies associated with different devices requiring power and shift the transmitter frequency to selectively provide power to each device, and that a person of ordinary skill in the art would find 
Examiner disagrees with the assertion that Ichikawa does not teach providing a power within the heat-generation band. As in the cited portion 0068, Ichikawa explicitly recites “Setting the inductance of the self resonant coil 110 in a state in which electromagnetic resonance is not caused by changing the inductance of the secondary self-resonant coil”; a person of ordinary skill in the art would recognize that this is describing that this is describing detuning the power receiving coil such that it is no longer capable of resonating at the frequency provided by the transmitter; or to put another way, shifting the power receiving band to another frequency, while the heat generation band stays constant allowing for only the heater to receive energy from the transmitter. 
Finally, in regards to claims 1, 13 and 16 Applicant has argued that there is an advantage of the claimed limitation that is not exhibited in the cited references.  First, Examiner would like to point out that claim 16 has been cancelled.  Second, there is no requirement that the cited references show every advantage possible; rather, that there would be some motivation that a person of ordinary skill in the prior art would be aware of.  The system of Kim would allow for a simpler receiving circuit than in Ichikawa, as there would no longer be a need for tuning circuitry in the receivers if it were already within the transmitter as shown by Kim.  Therefore, this argument is unpersuasive.
Since all the arguments have been found unpersuasive, the rejection of claims 1 and 13 will be maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                                                                                                                                                                                                        01/10/2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 13, 2022